Citation Nr: 0404392	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  00-12 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.	Entitlement to service connection for a back disorder.

2.	Entitlement to service connection for the residuals of 
cold injury to the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the veteran's claims of 
entitlement to service connection for the above mentioned 
conditions.  A videoconference hearing before the undersigned 
Veterans Law Judge was held in August 2002.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that, in October 2002, the above issues were 
the subject of a development memorandum written by the Board, 
in an attempt to obtain further relevant information 
regarding this case.  It appears that the development 
undertaken in this memorandum was only, at the most, 
partially completed.  In this regard, the Board notes that, 
while it appears that the veteran was scheduled for a VA 
examination in March 2003, it is unclear if that examination 
was in fact conducted.

Nevertheless, subsequently, pertinent provisions of 38 C.F.R. 
§ 19.9 were invalidated by the United States Court of Appeals 
for the Federal Circuit.  See Disabled American Veterans, et. 
al. v. Secretary of Veterans Affairs, 327 F.3d 1399 (Fed. 
Cir. 2003).  Therefore, the Board finds that the RO must be 
given an opportunity to obtain and review any further 
evidence acquired in support of the veteran's claim.

In this regard, the Board notes that the veteran has 
indicated, in his recent hearing testimony, that he has 
received treatment for the above mentioned conditions at a VA 
medical facility.  VA medical records are considered to be in 
constructive possession of VA and the Board.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, upon remand, 
the RO should obtain all treatment records pertaining to the 
veteran regarding the claimed conditions, to the extent not 
already on file.  In addition, the veteran indicated in that 
hearing testimony that he had received treatment from a 
private physician for these disabilities; an attempt should 
also be made to obtain all relevant records from private 
sources.

Further, the Board is of the opinion that, after such records 
are obtained, the veteran should be provided with another VA 
examination for each of these disabilities, in order to 
determine their etiology and severity, in light of the 
evidence received.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA) eliminates the concept of a well-grounded 
claim, and redefines the obligations of VA with respect to 
the duties to notify and assist a claimant in developing the 
facts necessary to substantiate the claim.  See 38 U.S.C.A. 
§§ 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-
(d)) (2003).  Such duty includes requesting information as 
described in 38 U.S.C.A. § 5106 (West 2002).  A claim may be 
decided without providing such assistance only when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement, or the record includes 
medical evidence sufficient to adjudicate the claim.  
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002).  Upon 
remand, the RO should ensure that the veteran has received 
all required notice under the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, this claim is REMANDED for the following 
development:

1.	The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002).  
Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

2.	The RO should contact the veteran and 
request that he provide a list of all 
VA and non-VA health care providers 
that have treated him for either a 
back disorder, or for the residuals of 
a cold injury to either foot, since 
service.  After obtaining the required 
releases, the RO should obtain all 
records identified by the veteran that 
have not already been associated with 
the claims folder.  In particular, the 
RO should obtain all of the veteran's 
clinical records of treatment from the 
Jackson, Mississippi VA Medical 
Center.

3.	Thereafter, please schedule the 
veteran for a VA examination to be 
conducted by an orthopedist in order 
to determine the nature, severity, and 
etiology of any back disorder 
diagnosed.  The claims folder should 
be made available to the examiner for 
review prior to the examination and 
the examiner is requested to 
acknowledge such review in the 
examination report.  All necessary 
tests and studies should be 
accomplished.  Following the 
examination and in conjunction with a 
review of the claims folder, it is 
requested that the examiner render an 
opinion as to whether it is as likely 
as not that any back disorder 
diagnosed is related to service.  A 
complete rational for any opinion 
expressed should be included in the 
report.

4.	Please schedule the veteran for a VA 
cold injury protocol examination to be 
conducted by an examiner with 
experience with cold injuries, in 
order to determine the nature, 
severity, and etiology of any 
diagnosed residuals of cold injury to 
the feet.  The claims folder should be 
made available to the examiner for 
review prior to the examination and 
the examiner is requested to 
acknowledge such review in the 
examination report.  All necessary 
tests and studies should be 
accomplished.  The examiner is 
requested to obtain a detailed history 
from the veteran regarding cold 
exposure in service.  Following the 
examination and in conjunction with a 
review of the claims folder, it is 
requested that the examiner render an 
opinion as to whether it is as likely 
as not that any residuals of cold 
injury to the feet is related to 
service, to include as a manifestation 
of frostbite of the feet, and/or long 
term exposure to cold, during the 
veteran's period of active service.  A 
complete rational for any opinion 
expressed should be included in the 
report.

5.	Following any other development deemed 
appropriate by the RO, the RO should 
re-adjudicate the claims on appeal.  
If any benefit sought is not granted, 
the veteran should be furnished a 
supplemental statement of the case and 
an opportunity to respond.  The case 
should then be returned to the Board, 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




